Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Claims
This is in response to applicant’s filing date of November 20, 2020. Claims 1-20 are currently pending.
                                                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                             Claim Rejections -- 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by   Redden et al (US-20190064363-A1)(“Redden”).
       As per claim 1, Redden discloses a method (Figs. 18 & 19 )comprising:
       at an autonomous machine, during a first operating period (Redden at Para. [0026]: “the system preferably moves through a geographic area (e.g., a plant field) and performs the method. The system preferably traverses through the field at a substantially constant velocity, but can alternatively traverse through the field at a substantially constant acceleration, at an irregular velocity, irregular acceleration, constant plant or feature count, or at any other suitable speed. In one variation, the system is automatically driven through the geographic area.”):
 autonomously navigating within an agricultural field (Redden at Para. [0026] and Para. [0025]: “the system can be an active system, and translate within the geographic area automatically or in response to receipt to driving instructions.”);
 capturing a first set of images of a set of plants within the agricultural field (Redden at Para. [0061]: “plant morphology sensor 210 is preferably an optical sensor, but can alternatively be any other suitable sensor. The plant morphology sensor is preferably a range imaging system, but can alternatively be an image sensing system (e.g., camera system) or any other suitable system.”); and
 capturing a first set of location data of the autonomous machine (Redden at Para. [0028]: “the system and method enable real-time data collection and analysis while traversing through a geographic location. Collecting and analyzing data from multiple sensors while moving introduces measurement correlation problems, arising from timing issues, odometry issues, and sensor shift issues. This system and method resolves this issue by leveraging plant identifiers, such as geographic locations, to correlate measurements from different sensors.”);
  for each plant in the set of plants (Redden at Para. [0023]: “detect a plant within a plant field and a computing system. More preferably, the system includes a plant morphology sensor, a plant physiology sensor, a support statically coupling the plant geometry sensor to the plant physiology sensor, and a computing system.”):
 detecting a position of the plant in the first set of images (Redden at Para. [0098]: “measurements are preferably associated with a plant location as the data is collected, but can alternatively be associated with a timestamp (e.g., universal or relative, such as to a starting time) that is used to estimate the location at which the data was collected.”);
 calculating a location of the plant based on the position of the plant in the first set of images and the first set of location data of the autonomous machine (Redden at Para. [0098]: “measurement location is preferably a global location (e.g., latitude and longitude coordinates, as measured by a GPS device), but can alternatively be a relative location (e.g., relative to a starting point) determined based on the timestamp and the recorded travel path of the system, be a relative location determined using triangulation, or be determined in any other suitable manner.” Further in Para. [0059] which discloses within a field of view determining the  “plant morphological data include plant or plant feature shape, size (e.g., based on a 2-D projection), profile, 3D geometry, root structure, shoot system structure, reproductive organ structure (e.g., corn tassel geometry), location in a geographic area, position within a 2-dimensional or 3-dimensional space, or any other suitable morphological data.”);
 generating a plant profile of the plant (Redden at Para. [0032]: “system and method function to collect plant data for plant index value determination, and can additionally output plant index values, which function to describe the health of a plant 10 … over an extended period of time (e.g., at different periods during the growth cycle), wherein individual plants can be uniquely identified with a plant identifier.;
 extracting a first value of a plant metric of the plant based the first set of images (Redden at Para. [0035] discloses “plant index values are preferably determined from plant data collected from the plant 10. The plant data preferably includes plant morphological data (structural data, geometric data) and plant physiological data (plant functionality data), but can alternatively or additionally include plant ecological data (e.g., data indicative of interactions with the ambient environment)”, and the like.); and
 populating the plant profile of the plant with the location of the plant and the first value of the plant metric of the plant (Redden at Para. [0032] which discloses “[p]lant index values can be determined for a single time point or can be tracked using multiple measurements over an extended period of time (e.g., at different periods during the growth cycle), wherein individual plants can be uniquely identified with a plant identifier.”);
  accessing a set of global condition data associated with the agricultural field (Redden at Para. [0083]: “system can additionally include an air temperature sensor which functions to measure the ambient temperature of the geographic area. The system can additionally include a humidity sensor for measuring the ambient humidity of the geographic area.”);
  for each plant in the set of plants (Redden at Para. [0024]: “system functions to measure the parameters on a plant-by-plant basis, but can alternatively measure the parameters for a set of plants.”):
 predicting a time series of the plant metric of the plant based on the first value of the plant metric of the plant and the set of global condition data (Redden at Para. [0112] concerning plant growth and in particular using  “growth model can additionally or alternatively be used to determine physiological process parameters, such as flowering time (e.g., based on the rate of new leaf growth).”); and
 populating the plant profile of the plant with the time series of the plant metric of the plant (Redden at Para. [0032] and Para. [0112] which discloses “growth model can additionally or alternatively be used to determine physiological process parameters, such as flowering time (e.g., based on the rate of new leaf growth).”) ; and  
generating a timing recommendation for an agricultural operation based on the plant profile of each plant in the set of plants, the timing recommendation designating a first target time (Redden at Para. [0127] discloses: “identified plants can be subsequently harvested, wherein the method can include providing the plant location to the user, or can include harvesting the seeds of the plant, wherein a plant component (e.g, fruits, seeds, leaves, the entire plant, etc.) are harvested (e.g., retrieved) during a subsequent pass over the plant field … method can additionally include determining the development stage of the plant based on the collected data, and determining or estimating the ideal harvesting time.”).
As per claim 2, Redden discloses a  method, wherein generating the timing recommendation for the agricultural operation based on the plant profile of each plant in the set of plants comprises:
  accessing the time series of the plant metric of each plant in the set of plants from the plant profile of each plant in the set of plants (redden at Para. [0024]: “system functions to measure the parameters on a plant-by-plant basis, but can alternatively measure the parameters for a set of plants.”);
  aggregating the time series of the plant metric of each plant in the set of plants to generate a time series of an aggregate plant metric for the agricultural field (Redden at Para. [0063]: “index for the plurality of plants can be determined based on a measurement of the set of the plants (e.g., from a sensor having including all the plants in the field of view), or can be determined from the aggregate index values for each plant of the set.”);
  identifying a peak data point in the time series of the aggregate plant metric corresponding ta peak time (Redden at Para. [0038]: “the average growth stage for the plants within the plant field portion can be estimated, wherein a session is initiated for the plant field portion in response to the average growth stage for the plant field portion reaching a predetermined growth stage. However, each session can alternatively be performed at each treatment stage or at any other suitable frequency.”); and
  generating the timing recommendation for the agricultural operation at the peak time (Redden at Para. [0024], “generate recommendation” for treatment  and the like, and Para. [0073] recommendation for “ideal harvest times”.).
As per claim 3, Redden discloses a method, wherein generating the timing recommendation for the agricultural operation based on the plant profile of each plant in the set of plants comprises generating a deployment recommendation for the autonomous machine based on the plant profile of each plant in the set of plants, the deployment recommendation for the autonomous machine (Redden at Paras. [0024] & [0040].):
  designating the first target time for deployment of the autonomous machine (Redden at Para. [0038] discloses “plant data is preferably collected from the entirety of the plant field, but can alternatively be collected from a portion (e.g., less than the entirety) of the plant field. The plant data is preferably non-destructively collected from the plants, but can alternatively be destructively collected from a plant. The plant data is preferably collected over multiple sessions, spaced over a period of time, such that the plant characteristics are tracked across time. However, the plant data can be collected at any other suitable frequency. The plant data for a plant is preferably measured at predetermined intervals over the ontogeny of the plant, but can alternatively be measured at any other suitable frequency. More preferably, the plant data for all the plants within a plant field portion are collected in a single session, and multiple sessions are performed for each plant field portion.”) ; and  
 designating a subset of the set of plants for the agricultural operation (Redden at Para. [0025] which discloses “system 10 can be configured (e.g., be sized) to span at least a first and a second crop furrow (e.g., encompass a crop row); be configured to translate along a single furrow; be configured to translate between stems of adjacent plants (e.g., sized on the order of several inches); be configured to encompass an entire or substantial portion of a crop field, or have any other suitable dimension.”).
As per claim 4, Redden discloses a method, further comprising:
  accessing a set of updated global condition data associated with the agricultural field (Redden at Para. [0073] discloses “remote processing system can additionally receive and use data from secondary sources, such as a second database, in processing the data. For example, the remote processing system can access weather predictions in determining future plant treatments. The server system can additionally remotely adjust the operation of the system.”);
  for each plant in the set of plants (Redden at Para. [0024]: “system functions to measure the parameters on a plant-by-plant basis, but can alternatively measure the parameters for a set of plants.”):
 predicting an updated time series of the plant metric of the plant based on the first value of the plant metric of the plant and the updated set of global condition data (Redden at Para. [0073] and in particular “the server system can receive measurements from a first sensor in the plant field or a neighboring plant field (e.g., ambient lighting data due to cloud cover) and send adjustment instructions to the system based on the measurements, wherein the system can adjust the detection mechanism 200 to accommodate for the sensor measurement (e.g., adjust lighting intensity or renormalize recorded images).”); and
 populating the plant profile of the plant with the updated time series of the plant metric of the plant to generate an updated plant profile of the plant (Redden at Para. [0073] in particular “system can additionally include a server system, remote from the field, that functions to receive the data from the system, store the received data, and/or process the received data. The data can include measurements, such as plant data and environmental data, extracted characteristics (e.g., derived data), such as plant characteristics and environment characteristics, treatment history, such as treatment history for an individual plant and treatment history for a plant field portion, or any other suitable data.”); and
 generating an updated timing recommendation for the agricultural operation based on the updated plant profile of each plant in the set of plants, the updated timing recommendation designating a second target time different from the first target time (Redden at Para. [0073] “the server system can receive measurements from a first sensor in the plant field or a neighboring plant field (e.g., ambient lighting data due to cloud cover) and send adjustment instructions to the system based on the measurements, wherein the system can adjust the detection mechanism 200 to accommodate for the sensor measurement (e.g., adjust lighting intensity or renormalize recorded images)”).
As per claim 5, Redden discloses a method, further comprising:
  at the autonomous machine, during a second operational period (Redden at Para. [0038]: “plant data is preferably collected from the entirety of the plant field, but can alternatively be collected from a portion (e.g., less than the entirety) of the plant field. …  The plant data for a plant is preferably measured at predetermined intervals over the ontogeny of the plant, but can alternatively be measured at any other suitable frequency. More preferably, the plant data for all the plants within a plant field portion are collected in a single session, and multiple sessions are performed for each plant field portion. The multiple sessions are preferably performed at predetermined intervals, wherein the growth stage of each plant 10 is preferably later determined from the collected plant data. Alternatively, the average growth stage for the plants within the plant field portion can be estimated, wherein a session is initiated for the plant field portion in response to the average growth stage for the plant field portion reaching a predetermined growth stage.”):
 autonomously navigating within the agricultural field (Redden at Para. [0026] which discloses “system is automatically driven through the geographic area”.);
 capturing a second set of images of the set of plants within the agricultural field (Redden at Para. [0061] in particular “camera or multi-view system preferably capture two or more images having overlapping fields of view, but can alternatively have disparate fields of view.”); and
 capturing the second set of location data of the autonomous machine (Redden at Para. [0028].);
  for each plant in the set of plants (Redden at Para. [0023].):
 accessing the location of the plant from the plant profile of the plant (Redden at Para. [0045] and [0074].);
 identifying the plant in the second set of images based on the location of the plant and the second set of location data of the autonomous machine (Redden at Para. [0059] which discloses “plant morphological data include plant or plant feature shape, size (e.g., based on a 2-D projection), profile, 3D geometry, root structure, shoot system structure, reproductive organ structure (e.g., corn tassel geometry), location in a geographic area, position within a 2-dimensional or 3-dimensional space, or any other suitable morphological data”.);
 extracting a second value of the plant metric of the plant based on the second set of images (Redden at Para. [0035] in particular “a set of plant physiology measurements (e.g., one or more plant physiology measurements), only a combination of one plant morphology measurement and one plant physiology measurement, a combination of the plant morphology measurement and a set of ambient environment measurements, a combination of the plant physiology measurement and a set of ambient environment measurements, a combination of a set of plant morphology measurements, a set of plant physiology measurements, and a set of ambient environment measurements (e.g., location, temperature, humidity, light, etc.)”.);
 populating the plant profile of the plant with the second value of the plant metric of the plant (Redden at Para. [0032] and Para. [0073] in particular “system can additionally include a server system, remote from the field, that functions to receive the data from the system, store the received data, and/or process the received data.”);
 predicting an updated time series of the plant metric of the plant based on the second value of the plant metric of the plant and the set of global condition data (Redden at Paras. [0073]-[0074].); and
 populating the plant profile of the plant with the updated time series of the plant metric of the plant to generate an updated plant profile of the plant (Redden at Para. [0038]: “plant data is preferably collected over multiple sessions, spaced over a period of time, such that the plant characteristics are tracked across time. However, the plant data can be collected at any other suitable frequency. The plant data for a plant is preferably measured at predetermined intervals over the ontogeny of the plant, but can alternatively be measured at any other suitable frequency. More preferably, the plant data for all the plants within a plant field portion are collected in a single session, and multiple sessions are performed for each plant field portion. The multiple sessions are preferably performed at predetermined intervals, wherein the growth stage of each plant 10 is preferably later determined from the collected plant data. Alternatively, the average growth stage for the plants within the plant field portion can be estimated, wherein a session is initiated for the plant field portion in response to the average growth stage for the plant field portion reaching a predetermined growth stage. However, each session can alternatively be performed at each treatment stage or at any other suitable frequency.”); and
  generating an updated timing recommendation for the agricultural operation based on the updated plant profile of each plant in the set of plants, the updated timing recommendation designating a second target time different from the first target time (Redden at Para. [0127] which discloses “method can additionally include determining the development stage of the plant based on the collected data, and determining or estimating the ideal harvesting time. The method can additionally include recording and monitoring the plants that were grown from the extracted seeds, and adjusting the harvesting time and/or harvesting method based on how well the extracted seeds expressed the desired phenotype.”).
As per claim 6, Redden discloses a method, further comprising:
  at the autonomous machine, during a second operational period (Redden at Para. [0038]: “plant data is preferably collected from the entirety of the plant field, but can alternatively be collected from a portion (e.g., less than the entirety) of the plant field. …  The plant data for a plant is preferably measured at predetermined intervals over the ontogeny of the plant, but can alternatively be measured at any other suitable frequency. More preferably, the plant data for all the plants within a plant field portion are collected in a single session, and multiple sessions are performed for each plant field portion. The multiple sessions are preferably performed at predetermined intervals, wherein the growth stage of each plant 10 is preferably later determined from the collected plant data. Alternatively, the average growth stage for the plants within the plant field portion can be estimated, wherein a session is initiated for the plant field portion in response to the average growth stage for the plant field portion reaching a predetermined growth stage.”):
 autonomously navigating within a related agricultural field (Redden at Para. [0026] which discloses “system is automatically driven through the geographic area”.);
 capturing a second set of images of a related set of plants within the related agricultural field (Redden at Para. [0061] in particular “camera or multi-view system preferably capture two or more images having overlapping fields of view, but can alternatively have disparate fields of view.”); and
 capturing the second set of location data of the autonomous machine (Redden at Para. [0028].);
  for each plant in the related set of plants (Redden at Para. [0023].):
 extracting a second value of the plant metric of the plant based on the second set of images (Redden at Paras. [0073]-[0074].);
 predicting an updated time series of the plant metric of the plant based on the second value of the plant metric of each plant in the related set of plants and the set of global condition data (Redden at Paras. [0073]-[0074].); and
 populating the plant profile of the plant with the updated time series of the plant metric of the plant to generate an updated plant profile of the plant (Redden at Para. [0040]: “phenotypic data can additionally or alternatively be used to test individual plant reactions to given treatments or management systems, wherein specific plant phenotypes that are susceptible (or, conversely, resistant) to the given treatment can be identified and selected from a field of plants. Individual plant reactions to given treatments can additionally be used to inform future planting or cropping decisions. The phenotypic data can additionally or alternatively be used to determine individual plant growth patterns in a given environment (e.g., in the plant microclimate), wherein plant genotypes that express the desired phenotypes (or conversely, do not express the desired phenotype) can be identified and selected from a field of plants. The selected plants can be subsequently recommended to growers planting in environments having predicted environmental parameters similar to the plant microclimate.”);
  generating an updated timing recommendation for the agricultural operation based on the updated plant profile of each plant in the set of plants, the updated timing recommendation designating a second target time different from the first target time (Redden at Para. [0040]: “plant data (e.g., plant indices) can additionally or alternatively be used to determine treatment parameters for one or more plants, such as which plants to treat, when to treat the plants, which treatment method to use, where on each plant to treat, how much of a treatment to use (e.g., what concentration of fertilizer should be used), or any other suitable treatment parameter. The treatments can include growth promotion, growth retardation, necrosis, or any other suitable treatment.”).
As per claim 8, Redden discloses a method:
  wherein extracting the first value of the plant metric of the plant based on the first set of images comprises extracting the first value of the plant volume of the plant based on the first set of images (Redden in Para. [0037] enumerates the different plant values such as size and other attributes; Para. [0061] which discloses “plant morphology sensor 210 is preferably an optical sensor, but can alternatively be any other suitable sensor. The plant morphology sensor is preferably a range imaging system, but can alternatively be an image sensing system (e.g., camera system) or any other suitable system.”);
  wherein populating the plant profile of the plant with the location of the plant and the first value of the plant metric of the plant comprises populating the plant profile of the plant with the location of the plant and the first value of the plant volume of the plant (Redden at Para. [0032].);
  wherein predicting the time series of the plant metric of the plant based on the first value of the plant metric of the plant and the set of global condition data comprises predicting a time series of the plant volume of the plant based on the first value of the plant volume of the plant and the set of global condition data (Redden at Para. [0104] which discloses “growth models for the plant or a set of plants can be determined from the virtual models. Different virtual models for each plant, generated based on morphology measurements taken at different time points, can be aggregated into the growth model. The phenotypic data for the plant or plant portion can additionally be included to obtain a phenotypic growth model. However, any other suitable virtual model can be created.”); and
  wherein populating the plant profile of the plant with the time series of the plant metric of the plant comprises populating the plant profile of the plant with the time series of the plant volume of the plant (Redden at Para. [0112] and Para. [0113] which discloses “best-fit shape is preferably used to determine fruit volume or fruit proximity to a neighboring plant, but can alternatively be used to determine other fruit parameters. The best-fit spline can be used to determine fruit orientation relative to a stem, fruit length, or any other suitable fruit parameter. However, the fruit can be otherwise modeled, and the model otherwise used.”).
As per claim 9, Redden discloses a method:
  wherein extracting the first value of the plant metric of the plant based on
the first set of images comprises extracting the first value of the root diameter (Redden at Para. [0037] “Examples of characteristics that can be
extracted include the plant size, the plant color, the color distribution over the plant, the estimated plant height, plant volume, plant mass, the plant density (e.g., mass/volume), whether the plant reflects (or absorbs) a lightwave of a specific frequency, the sugar concentration of the plant 10, the sugar distribution over the entirety of the plant 10, the plant crown diameter, the leaf size, the projected leaf area, the inferred leaf area, the stand count, the uniformity of the leaves (e.g., in size, shape, color, density), leaf area, leaf temperature, plant conductivity, leaf mass index, leaf color, leaf color distribution, leaf texture, leaf edge roughness, leaf fuzziness, tassel length, stem woodiness, stem chemical composition, stem, stock, or trunk width, stem elasticity, fruit size, fruit color, fruit sugar concentration, fruit water content, number of fruits per plant, fruit distribution over the plant, fruit skin thickness, fruit weight, fruit density, fruit turgidity, fruit smell (e.g., concentration of predetermined aromatic compounds emitted by the fruit), number of grains, grain moisture, grain compound content (e.g., protein, oil, mineral, vitamin, etc.), the  position of a plant component (e.g., leaves, stems, fruit, etc.) relative to the plant or an adjacent plant, root distribution, root aeration, root depth, root thickness, or any other suitable plant characteristic.") of the plant based on the first set of images.  Further, at Para. [0090] "The set of plant pixels preferably include pixels within the physiological measurement that are associated with the plant of interest. The pixels can identify the boundaries of each plant within the plant field portion, identify pixels within the boundaries, identify specific parts of the plant (e.g., plant leaves, stem, roots, flowers, fruits, apical meristem, apex, nodes, buds, etc., wherein the plant index can be subsequently determined for the specific plant part), or identify any other suitable plant portion or plant environment feature of interest.");
wherein populating the plant profile of the plant with the location of the plant and the first value of the plant metric of the plant comprises populating the plant profile of the plant with the location of the plant and the first value of the root diameter of the plant (Redden at Para [0032)):
wherein predicting the time series of the plant metric of the plant based on the first value of the plant metric of the plant and the set of global condition data comprises predicting a time series of the root diameter of the plant based on the first value of the root diameter of the plant and the set of global condition data (Redden at Para [0104]); and
wherein populating the plant profile of the plant with the time series of the plant metric of the plant comprises populating the plant profile of the plant with the time series of the root diameter of the plant (Redden at Para [0112].).
As per claim 10, Redden discloses a method:
  wherein extracting the first value of the plant metric of the plant based on the first set of images comprises extracting the first value of the plant volume (Redden at Para [0037)) of the plant based on the first set of images (Redden at Para [0061]);
wherein populating the plant profile of the plant with the location of the plant and the first value of the plant metric of the plant comprises populating the plant profile of the plant with the location of the plant and the first value of the plant volume of the plant (Redden at Para [0032]);
wherein predicting the time series of the plant metric of the plant based on the first value of the plant metric of the plant and the set of global condition data comprises predicting a time series of the plant volume of the plant based on the first value of the plant volume of the plant and the set of global condition data (Redden at Para [0104]); and
wherein populating the plant profile of the plant with the time series of the plant metric of the plant comprises populating the plant profile of the plant with the time series of the plant volume of the plant (Redden at Para [0112].).

As per claim 13, Redden discloses a method, wherein generating the timing recommendation for the agricultural operation based on the plant profile of each plant in the set of plants, the timing recommendation designating a schedule of target times comprising the first target time (Redden at Para [0129] which discloses "[i]n a second variation of the method, each plant is treated based on a predetermined management plan determined for the given plant, for the given plant genotype, or for any other suitable shared plant parameter. In a third variation of the method, each plant is treated based on the historic measurements for the given plant.").
As per claim 14, Redden discloses a method comprising:
at an autonomous machine, during a first operating period: autonomously navigating within an agricultural field (Redden at Para [0026].);
capturing a first set of images of a set of plants within the agricultural field (Redden at Para [0061].); and
capturing a first set of location data of the autonomous machine (Redden at Para [0028].);
for each plant in the set of plants (Redden at Para. [0023].): 
detecting a position of the plant in the first set of images (Redden at Para [0098)):
calculating a location of the plant based on the position of the plant in the first set of images and the first set of location data of the autonomous machine (Redden at Para [0059].);
generating a plant profile of the plant (Redden at Para [0032].);
extracting a first value of a first plant metric of the plant (Redden at Para [0035]) based on the first set of images (Redden at Para [0036].); and
populating the plant profile of the plant with the location of the plant and the first value of the first plant metric of the plant (Redden at Para [0032].);
accessing a set of global condition data associated with the agricultural field (Redden at Para [0083].);
for each plant in the set of plants (Redden at Para. [0023].): 
predicting a time series of the first plant metric of the plant based on the first value of the first plant metric of the plant and the set of global condition data (Redden at Para. [0104] which discloses “growth models for the plant or a set of plants can be determined from the virtual models. Different virtual models for each plant, generated based on morphology measurements taken at different time points, can be aggregated into the growth model. The phenotypic data for the plant or plant portion can additionally be included to obtain a phenotypic growth model. However, any other suitable virtual model can be created.”); and 
populating the plant profile of the plant with the time series of the first plant
metric of the plant (Redden at Para [0112]);
aggregating the time series of the first plant metric of each plant in the set of plants to generate a time series of an aggregate first plant metric for the agricultural field (Redden at Para [0063].);
identifying a first peak data point in the time series of the aggregate first plant metric, the first peak data point corresponding to a first peak time (Redden at Para [0038].); and
generating a first timing recommendation for a first agricultural operation at the first peak time (Redden at Para [0024).).
As per claim 15, Redden discloses a method, further comprising:
 for each plant in the set of plants (Redden at Para. [0023].):
  extracting a first value of a second plant metric of the plant (Redden at Para [0108] "The method can additionally include identifying one or more morphological parameter values for the plant feature, the entire plant, the plant interactions with neighboring plants, for a population of plants (e.g., across a portion or entirety of a plant field), or for any other suitable set of plant features or plants. The morphological parameter values can additionally or alternatively be determined by comparing the respective morphological parameter values for a first plant feature with a second plant feature, a first plant with a second plant, a first geographic area with a second geographic area, or any suitable combination thereof.") based on the first set of images (Redden at Para [0036]);
populating the plant profile of the plant with the first value of the second plant metric of the plant (Redden at Para [0063] “One or more indices can additionally be determined for a plurality of plants. The index for the plurality of plants can be determined based on a measurement of the set of the plants (e.g., from a sensor having including all the plants in the field of view), or can be determined from the aggregate index values for each plant of the set. However, the indices can be otherwise determined.");
predicting a time series of the second plant metric of the plant based on the first value of the second plant metric of the plant and
the set of global condition data (Redden at Para [0112]); and
populating the plant profile of the plant with the time series of the second plant metric of the plant (Redden at Para [0032]);
aggregating the time series of the second plant metric of each plant in the set of plants to generate a time series of an aggregate second plant metric for the agricultural field (Redden at Para [0063]);
identifying a second peak data point in the time series of the aggregate second plant metric corresponding to a second peak time, the second peak time preceding the first peak time (Redden at Para [0038]);
generating a second timing recommendation for a second agricultural operation at the second peak time (Redden at Para [0038]); and
in response to generating the second peak time preceding the first peak time updating the first timing recommendation for the first agricultural operation (Redden at Para [0040] “The plant data (e.g., plant indices) can additionally or alternatively be used to determine treatment parameters for one or more plants, such as which plants to treat, when to treat the plants, which treatment method to use, where on each plant to treat, how much of a treatment to use (e.g., what concentration of fertilizer should be used), or any other suitable treatment.”)

As per claim 16, Redden discloses a method:
wherein extracting the first value of the first plant metric of the plant based on the first set of images comprises extracting the first value of the plant volume of the plant based on the first set of images (Redden at Para [0037));
wherein populating the plant profile of the plant with the location of the plant and the first value of the first plant metric of the plant comprises populating the plant profile of the plant with the location of the plant and the first value of the plant volume of the plant (Redden at Para. [0042]-[0044].);
wherein predicting the time series of the first plant metric of the plant based on the first value of the first plant metric of the plant and the set of global condition data comprises predicting a time series of the plant volume of the plant based on the first value of the plant volume of the plant and the set of global condition data (Redden at Paras [0073] and  [0074].):
wherein populating the plant profile of the plant with the time series of the first plant metric of the plant comprises populating the plant profile of the plant with the time series of the plant volume of the plant (Redden at Para [0104]  which discloses “virtual model 202 is preferably newly generated for each pass over the plant (e.g., for each morphology measurement of the plant), but can alternatively be updated based on each new morphology measurement for the plant. A virtual model can be created for the entire plant, a plant feature (e.g., the plant stem, reproductive systems or fruit, etc.), segment of the plant feature, or any other suitable portion of the plant. The virtual model can additionally or alternatively be created for the geographic area or a subset thereof (e.g., a virtual model of the plant field), wherein the virtual model can be formed from the virtual models of each measured plant in the field. The plant positions in the virtual field are preferably based on the distance between the plants in the geographic area, as determined by odometry or any other suitable distance determination method. Furthermore, growth models for the plant or a set of plants can be determined from the virtual models..");
wherein aggregating the time series of the first plant metric of each plant in the set of plants to generate the time series of the aggregate first plant metric for the agricultural field comprises aggregating the time series of the plant volume (Redden at Para [0063]) of each plant in he set of plants to generate a time series of the predicted yield for the agricultural field (Redden at Para [0033]  which discloses:“ plant index values are preferably data indicative of desired plant characteristics, such as pest resistance, disease resistance, hardiness, yield, competition, or any other suitable characteristic. The plant characteristics are preferably determined by a breeder, but can alternatively be determined by a farmer, automatically by the system (e.g., in response to receipt of a desired outcome from a user), or determined in any other suitable manner.");
wherein identifying the first peak data point in the time series of the aggregate first plant metric comprises identifying the first peak data point in the time series of the predicted yield for the agricultural field, the first peak data point corresponding to the first peak time (Redden at Para. [0073] which discloses “data can be processed by the processor system to identify plants expressing a desired phenotype, identify plant genotypes and management practices that optimize for a desired result (e.g., yield, fruit characteristic, etc.), compute the correlation between observed traits and management practices or environmental conditions, generate future treatments, predict population responses, predict ideal harvest times (e.g., to maximize yield), or processed to obtain any other suitable information.”) : and
wherein generating the first timing recommendation for the first agricultural operation at the first peak time comprises generating the first timing recommendation for a harvesting operation at the first peak time (Redden at Para [0073] which discloses “data can be processed by the processor system to identify plants expressing a desired phenotype, identify plant genotypes and management practices that optimize for a desired result (e.g., yield, fruit characteristic, etc.), compute the correlation between observed traits and management practices or environmental conditions, generate future treatments, predict population responses, predict ideal harvest times (e.g., to maximize yield), or processed to obtain any other suitable information.”)
As per claim 17, Redden discloses a method comprising:
  at an autonomous machine, during a first operating period (Redden at Para [0026].):
 autonomously navigating within an agricultural field (Redden at Para [0026].);
 capturing a first set of images of a set of plants within the agricultural field (Redden at Para [0061].); and
capturing a first set of location data of the autonomous machine (Redden at Para [0028].);
  for each plant in the set of plants (Redden at Para. [0023].):
 detecting a position of the plant in the first set of images (Redden at Para [0098].);
 calculating a location of the plant based on the position of the plant in the first set of images and the first set of location data of the autonomous machine (Redden at Para. [0059].);
 generating a plant profile of the plant (Redden at Para. [0032].);
 extracting a first value of a plant metric of the plant (Redden at Para. [0035].) based the first set of images (Redden at Para. [0036].); and
populating the plant profile of the plant with the location of the plant and the first value of the plant metric of the plant (Redden at Para. [0032].);
  accessing a set of global condition data associated with the agricultural field (Redden at Para. [0083].);
  for each plant in the set of plants:
 predicting a time series of the plant metric of the plant based on the first value of the plant metric of the plant and the set of global condition data (Redden at Paras. [0073]-[0074].); and
 populating the plant profile of the plant with the time series of values of the plant metric of the plant (Redden at Para. [0112].); and  
generating a deployment recommendation for an autonomous machine based on the plant profile of each plant in the set of plants, the deployment recommendation for the autonomous machine (Redden at Para. [0127].):
 designating a target time for deployment of the autonomous machine (Redden at Para. [0038] and Para. [0040].) ; and
 designating a subset of plants in the set of plants for an agricultural operation (Redden at Para. [0025].).
As per claim 18, Redden discloses a method, wherein generating the deployment recommendation for the autonomous machine based on the plant profile of each plant in the set of plants comprises generating the deployment recommendation for the autonomous machine based on the plant profile of each plant in the set of plants (Redden at Para. [0038] and Para. [0040].), the deployment recommendation for the autonomous machine:
  designating the agricultural operation from a set of supported agricultural operations (Redden at Para. [0040]: “plant data (e.g., plant indices) can additionally or alternatively be used to determine treatment parameters for one or more plants, such as which plants to treat, when to treat the plants, which treatment method to use, where on each plant to treat, how much of a treatment to use (e.g., what concentration of fertilizer should be used), or any other suitable treatment parameter. The treatments can include growth promotion, growth retardation, necrosis, or any other suitable treatment.”);
  designating the target time for deployment of the autonomous machine (Redden at Para. [0038].); and
  designating the subset of plants in the set of plants for the agricultural operation (Redden at Para. [0025].).

As per claim 19, Redden discloses a method,  wherein generating the deployment recommendation for an autonomous machine based on the plant profile of each plant in the set of plants comprises:
  for each plant in the set of plants: detecting a position of the plant in the first set of images (Redden at Para [0098].);
calculating a location of the plant based on the position of the plant in the first set of images and the first set of location data of the autonomous machine (Redden at Para [0059]);
generating a pliant profile of the plant (Redden at Para [0032].);
extracting a first value of a plant metric of the plant (Redden at Para [0035].) based the first set of images (Redden at Para [0127].); and
populating the plant profile of the plant with the location of the plant and the first value of the plant metric of the plant (Redden at Para [0032].);
accessing a set of global condition data associated with the agricultural field (Redden at Para [0083].);
for each plant in the set of plants: predicting a time series of the plant metric of the plant based on the first value of the plant metric of the plant and the set of global condition data (Redden at Paras. [0073]-[0074].); and 
populating the plant profile of the plant with the time series of values of the plant metric of the plant (Redden at Para [0112].); and
generating a deployment recommendation (Redden at Para [0127].) for an autonomous machine based on the plant profile of each plant in the set of plants, the deployment recommendation for the autonomous machine (Redden at Para [0040].):
designating a target time for deployment of the autonomous machine (Redden at Para [0038]); and
designating a subset of plants in the set of plants for an agricultural operation (Redden at Para [0025].).
                                     Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Redden as applied to claim 1 above, and further in view of  Perry et al (US-20190050948-A1)(“Perry”).
   As per claim 7, Redden discloses a method, wherein generating the timing recommendation for the agricultural operation based on the plant profile of each plant in the set of plants comprises:
  for each plant in the set of plants (Redden at Para [0098].):
   Redden does not disclose but Perry discloses  generating a plant-specific timing recommendation for the plant based on the plant profile of the plant (Perry at Figure 3, agriculture database 140 and a field to a specific crop/plant, and Para. [0090] which discloses metadata that includes crop such as corn.); and
 Perry further discloses appending the plant-specific timing recommendation for the plant ta set of plant-specific timing recommendations (Perry at Para. [0167] which discloses: “crop prediction system 125 iterates through multiple sets of farming operations 620 and identifies the set of farming operations associated with an optimized predicted crop production … crop prediction system 125 will iterate through hundreds, thousands, or more sets of farming operations, and that the three sets of farming operations displayed within FIG. 6 is done so for the purposes of simplicity.”);
In addition Perry discloses  identifying a cluster of plant-specific timing recommendations in the set of plant-specific timing recommendations (Perry at Paras. [0167]-[0171].); and
Further Perry discloses calculating the timing recommendation for the agricultural operation based on the cluster of plant-specific timing recommendations, the timing recommendation designating the first target time (Perry at Para. [0171] disclosing “crop prediction system 125 iterates through multiple sets of updated farming operations 720 and identifies the set of farming operations associated with an optimized predicted crop production. In the example of FIG. 7, a set of updated farming operations 720 identifies previous farming operations that have been performed in addition to a set of future farming operations to perform. For instance, the first set of updated farming operations 720A is the set of farming operations 620C selected at the time of planting the crop within the planted field 705A. The second set of updated farming operations 720B includes different future operations to perform, such as an insecticide application on Aug. 15, 2018, a nitrogen application on Sep. 15, 2018, and a harvest date of Oct. 1, 2018.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated farming system of Redden to include the crop optimizer of Perry, since the ability to comprehensively and effectively address various conditions encountered by  planted crops would increase the yield of a farm field. Those in the art would be motivated to combine the crop predictor of Perry with the automated farming system of Redden, since Perry states, in Para. [0040], that such a modification would result in an increase and a more useful farming operation  that operates at an optimal condition by predicting the myriad of possibilities in a planted field.
Claim  11 is  rejected under 35 U.S.C. 103 as being unpatentable over Redden as applied to claim 1 above, and further in view of  Perry et al (US-20190050948-A1)(“Perry”).
As per claim 11, Redden discloses a method:  
  wherein populating the plant profile of the plant with the location of the plant and the first value of the plant metric of the plant comprises populating the plant profile of the plant with the location of the plant and the first value of the pest pressure on the plant (Redden at Para. [0032]);
Redden does not disclose but Perry discloses wherein extracting the first value of the plant metric of the plant based on the first set of images comprises extracting the first value of the pest pressure on the plant based on the first set of images (Perry at Para. [0156]: “Models that map crop production to crop planting conditions, including which crop to plant (or whether to plant a crop at all), which varieties of seeds to plant, which seed chemistry package to apply, which microbial seed coating to apply, when to plant, at what rate to plant, what in-furrow to use, whether to replant, and which cover crop to plant, determined based on one or more of: 1) historical data on crops planted, weather that occurred, and resulting yield, 2) historical crop health, 3) elevation (including derived slope, aspect, and soil wetness index), 4) historical soil texture and soil nutrients, 5) historical and forecasted weather (including solar radiation), and 6) historical and current prices of crops (including futures contracts)”.);
  Redden does not disclose but Perry discloses wherein predicting the time series of the plant metric of the plant based on the first value of the plant metric of the plant and the set of global condition data comprises predicting a time series of the pest pressure on the plant based on the first value of the pest pressure on the plant and the set of global condition data (Perry at Para. [0037]: “crop quality is affected by, or may be inferred from, the timing of one or more production practice. For example, the food grade quality may be inferred from the variety of plant, damage levels, and one or more production practices used to grow the plant. In another example, one or more qualities may be inferred from the maturity or growth stage of a crop. In some embodiments, quality is an attribute of a method of storing a harvested crop (e.g., the type of storage: bin, bag, pile, in-field, box, tank, other containerization), the environmental conditions (e.g. temperature, light, moisture/relative humidity, presence of pests, CO2 levels) to which the good encountered during storage, method of preserving the good (e.g. freezing, drying, chemically treating), or a function of the length of time of storage. In some embodiments, quality is a calculated, derived, inferred, or subjective classification based on one or more measured or observed physical or chemical attributes of a crop, or a farming operation used in its production.”); and
 Redden does not disclose but Perry discloses wherein populating the plant profile of the plant with the time series of the plant metric of the plant comprises populating the plant profile of the plant with the time series of the pest pressure on the plant (Perry at Paras. [0091] & [0092] which discloses “Examples of agricultural information stored by the agricultural database 140 can include: [0092] Past, present, and predicted future crop type or plant variant planted and data describing its growth and development, including color of leaves, stand count, plant height, stalk diameter, root length, root architecture (such as a number of secondary roots, root branching, and a number of root hairs), root mass, immune response, tasseling, plant stage, insect damage, weed pressure, fungal infection damage, nematode damage, sap sucrose, and the like”.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated farming system of Redden to include the crop optimizer of Perry, since the ability to comprehensively and effectively address various conditions encountered by  planted crops increase the yield of a farm field by mitigating factors that impact crop production. Those in the art would be motivated to combine the crop predictor of Perry with the automated farming system of Redden, since Perry states, in Para. [0040], that such a modification would result in an increase and a more useful farming operation  that operates at an optimal condition by predicting the myriad of possibilities in a planted field.
Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Redden as applied to claim 1 above, and further in view of  Perry et al (US-20190050948-A1)(“Perry”).
       As per claim 12, Redden discloses a method:
       wherein extracting the first value of the plant metric of the plant based on the first set of images comprises extracting the first value of the water content of the plant based on the first set of images (Redden at Para. [0034] disclosing the various attributes of the “plant indices”.) ;
wherein populating the plant profile of the plant with the time series of the plant metric of the plant comprises populating the plant profile of the plant with the time series of the water content of the plant (Redden at Para. [0034] disclosing the water content of crops in a field.).
Redden does not disclose but Perry discloses  wherein populating the plant profile of the plant with the location of the plant and the first value of the plant metric of the plant comprises populating the plant profile of the plant with the location of the plant and the first value of the water content of the plant (Perry at Paras. [0091] & [0092] which discloses “Examples of agricultural information stored by the agricultural database 140 can include: [0092] Past, present, and predicted future crop type or plant variant planted and data describing its growth and development, including color of leaves, stand count, plant height, stalk diameter, root length, root architecture (such as a number of secondary roots, root branching, and a number of root hairs), root mass, immune response, tasseling, plant stage, insect damage, weed pressure, fungal infection damage, nematode damage, sap sucrose, and the like”.);
  Redden does not disclose but Perry discloses  wherein predicting the time series of the plant metric of the plant based on the first value of the plant metric of the plant and the set of global condition data comprises predicting a time series of the water content of the plant based on the first value of the water content of the plant and the set of global condition data (Perry at Para. [0037]: “crop quality is affected by, or may be inferred from, the timing of one or more production practice. For example, the food grade quality may be inferred from the variety of plant, damage levels, and one or more production practices used to grow the plant. In another example, one or more qualities may be inferred from the maturity or growth stage of a crop. In some embodiments, quality is an attribute of a method of storing a harvested crop (e.g., the type of storage: bin, bag, pile, in-field, box, tank, other containerization), the environmental conditions (e.g. temperature, light, moisture/relative humidity, presence of pests, CO2 levels) to which the good encountered during storage, method of preserving the good (e.g. freezing, drying, chemically treating), or a function of the length of time of storage. In some embodiments, quality is a calculated, derived, inferred, or subjective classification based on one or more measured or observed physical or chemical attributes of a crop, or a farming operation used in its production.”).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated farming system of Redden to include the crop optimizer of Perry, since the ability to comprehensively and effectively address various conditions encountered by  planted crops so as to mitigate those factors that impact the yield of  crop production. Those in the art would be motivated to combine the crop predictor of Perry with the automated farming system of Redden, since Perry states, in Para. [0040], that such a modification would result in an increase and a more useful farming operation  that operates at an optimal condition by predicting the myriad of possibilities in a planted field.
Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Redden as applied to claim 19 and 17  above, and further in view of  Perry et al (US-20190050948-A1)(“Perry”).
       As per claim 20, Redden discloses a method:
        wherein generating the deployment recommendation for the autonomous machine comprises generating the deployment recommendation for the autonomous machine (Redden at Para. [0038] & [0040].):
 designating the target time for deployment of the autonomous machine (Redden at Para. [0038].); and
 designating the second subset of plants in the set of plants for the agricultural operation (Redden at Para, [0025].). 
Redden does not disclose but Perry discloses wherein identifying the cluster of timing recommendations in the set of timing recommendations comprises identifying the cluster of timing recommendations in the set of timing recommendations, the cluster of timing recommendations corresponding ta first subset of plants in the set of plants (Perry at Para. [0171].);
Redden does not disclose but Perry discloses for each plant in the first subset of plants, accessing the location of the plant from the plant profile of the plant (Perry at Figure 2, Geographic Database 135, and Para. [0080].); and
Redden does not disclose but Perry discloses identifying a spatial cluster of plants in the first subset of plants based on the location of each plant in the first subset of plants, the spatial cluster comprising a second subset of plants in the set of plants (Perry at Para. [0019]: “ first portion of land can be associated with multiple sub-portions of land, and the system applies the prediction model by identifying a cluster of the sub-portions with a threshold similarity, applying the prediction model to accessed field data with the cluster of the sub-portions of land, and selects the set of farming operations comprising farming operations that maximize crop productivity for the cluster of the sub-portions of land.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated farming system of Redden to include plant  interaction in planted fields as taught by Perry, since the ability to comprehensively and effectively address various conditions encountered by  planted crops such as the effect of neighboring plant  would increase the yield of a farm field. Those in the art would be motivated to combine the crop predictor of Perry with the automated farming system of Redden, since Perry states, in Para. [0040], that such a modification would result in an increase and a more useful farming operation  that operates at an optimal condition by predicting the myriad of possibilities in a planted field.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fuxman et al (US-20220104437-A1) discloses an automated farm production that analyzes farm data to ascertain and control variations that impact the growth cycle of plants being cultivated in the farm area. See Abstract and Figure 1.
Gurzoni et al (US-20200019777-A1) discloses a method and system that is utilized for detecting one or more properties of a plant area and generating a map of the plant area indicating at least one property of the plant area. See Abstract and Figures 1-11.
Detweiler et al (US-20170199528-A1) discloses a control system to pilot an unmanned aerial vehicle (UAV) which is  configured for crop height estimation and to fly over an agricultural field and maintain, using the aerial propulsion system and the laser scanner, a distance between the UAV and a top of crops in the agricultural field to within a programmed range of distances based on the maximum range of the laser scanner. See Abstract and Figures 6-7.
Sauder et al (US-20160050840-A1) discloses a method for agronomic and agricultural monitoring includes designating an area for imaging, determining a flight path above the designated area, operating an unmanned aerial vehicle (UAV) along the flight path, acquiring images of the area using a camera system attached to the UAV, and processing the acquired images. See Abstract and Figures 1-11.
                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661